DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-4, 8-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midtgaard et al (Fig. 4).
Regarding claims 2, 12 and 16, Midtgaard et al (Fig. 4) discloses an amplifier circuit comprising a transceiver (the element generating the RF input signal) configured to generate a RF input signal (RF input), a front end system (Fig. 4) including a power amplifier (34, 32) configured to amplify the RF input signal (RF input) to generate a RF output signal (output signal of 32) and an output envelope detector (27) configured to generate a detection signal (output signal of 27) based on detecting an envelope of the RF output signal (output signal of 32), and a power management system including a supply modulator (31) configured to control a voltage level of a supply voltage (output signal of 31) of the power amplifier (34, 33) based on the detection signal (output signal of 27).
Regarding claims 3, 13 and 17, wherein the front end system (Fig. 4) further includes a feedback circuit (output terminal of 32, 27, 29, 30, 31) configured to bias the power amplifier (34, 33) with positive envelope feedback based on the detection signal (output signal of 27).
Regarding claims 4 and 18, wherein the feedback circuit (output terminal of 32, 27, 29, 30, 31) includes a first resistor (resistor in 30) having a first end (left terminal of the resistor in 30) configured to 
Regarding claim 8, wherein the power amplifier (34, 33) includes an input stage (34) and an output stage (33), and the output envelope detector (27) electrically connected to an output (output of 32) of the output stage (33).
Regarding claim 9, Midtgaard et al (Fig. 4) further comprising an input envelope detector (28) electrically connected to an input (35) of the output stage (33).  
Regarding claim 10, Midtgaard et al (Fig. 4) further comprising an input envelope detector (28) electrically connected to an input (input terminal of 34) of the input stage (34).
Regarding claim 11, wherein the output envelope detector (27) is a current mode detector.

Allowable Subject Matter
Claims 5-7, 14, 15 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843